JOURNAL ENTRY AND OPINION
Relator, Gregory Pfahl, has filed a complaint for a writ of procedendo. The relator seeks an order from this court which requires the respondent, the Cuyahoga County Court of Common Pleas, to issue a ruling with regard to a motion for judicial release which was filed in the underlying case of State v. Pfahl, Cuyahoga County Court of Common Pleas Case No. CR-224421. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on June 5, 2000, which denied the relator's motion for judicial release. The relator's request for a writ of procedendo is thus moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St. 3d 5; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St. 3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notices to all parties as provided in Civ.R. 58(B). Costs to relator.
Writ denied.
KENNETH A. ROCCO, J. AND MICHAEL J. CORRIGAN, J., CONCUR.